Exhibit 10.43

 



CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This Convertible Note Purchase Agreement (“Agreement”) is entered into as of May
17, 2019, by and between Noble Link Global Limited, a British Virgin Islands
entity (the “Company”), and the undersigned purchasers (each a “Purchaser,” and
collectively, the “Purchasers”).

 

INTRODUCTION

 

A.    The Company is engaging in an offering and sale (the “Offering”) of
secured convertible promissory notes in the form attached hereto as Exhibit A in
an aggregate principal amount of up to USD $4,000,000 (the “Notes”).

 

B.     As part of the Offering, the Company wishes to issue to each Purchaser,
and each Purchaser desires to purchase from the Company, in a transaction exempt
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), a Note in an original principal amount set forth on the signature pages
hereto, subject to the terms and conditions herein.

 

C.     The Company is wholly owned by Ourgame International Holdings Limited
(“Ourgame”).

 

D.    On December 19, 2018, Ourgame and the Company entered into that certain
Agreement and Plan of Merger (“Merger Agreement”) by and among Black Ridge
Acquisition Corp. (“Black Ridge”), Black Ridge Merger Sub Corp. (“Merger Sub”),
Allied Esports Media, Inc. (f/k/a Allied Esports Entertainment, Inc.) (“AEM”),
and Primo Vital Ltd., pursuant to which, among other things, the Company will
merge with and into AEM, with AEM being the surviving entity of such merger, and
thereafter Merger Sub will merge with and into AEM, with AEM being the surviving
entity and becoming a wholly owned subsidiary of Black Ridge (collectively, the
“SPAC Transaction”). As a result of the SPAC Transaction, (i) Ourgame will own,
through its subsidiaries, shares of common stock (the “BRAC Common Stock”) of
Black Ridge, and (ii) the companies that comprise the World Poker Tour and
Allied Esports businesses will become wholly owned subsidiaries of Black Ridge.

 

E.     Effective as of October 11, 2018, Ourgame issued notes having an
aggregate principal amount of Ten Million Dollars ($10,000,000) (the “Prior
Notes”) to various investors (“Prior Investors”), and Ourgame and various
affiliates and subsidiary companies entered into security agreements, share
pledge agreements and note purchase agreements with the Prior Investors in
connection therewith (such transaction collectively, the “First Bridge” and the
Prior Notes and related transaction documents, the “First Bridge Documents”),
for purposes of providing Ourgame and its affiliates the working capital
necessary to, among other things, effectuate the SPAC Transaction and operate
the World Poker Tour and Allied Esports businesses pending obtaining additional
funding via the SPAC Transaction.

 

F.     It has taken Ourgame and its affiliates longer than anticipated to
effectuate the SPAC Transaction, and as such, the proceeds of the Offering are
intended to provide additional working capital to continue to operate the World
Poker Tour and Allied Esports businesses pending obtaining additional funding
via the SPAC Transaction.

 

G.    It is the intention of the parties that the Purchasers in the Offering
loan money to the Company on substantially the same terms as the First Bridge
including that the Purchasers loans be secured by substantially the same
collateral and that the Prior Investors and the Purchasers have pari passu
rights to all payments under the Prior Notes and the Notes and to all proceeds
under all collateral securing all such Notes on a pro rata basis in accordance
with the amount each Purchaser/Prior Investor loaned to the Company in
connection with the First Bridge and/or the Offering. To that end, concurrently
herewith, the Prior Investors are executing an Amendment To Convertible Note
Purchase Agreement And Note; Waiver And Acknowledgement pursuant to which the
Prior Investors consent to the Offering and the Company agrees to conform
certain terms of the First Bridge to reflect the terms of the Offering.

 

AGREEMENT

 

Now, Therefore, in consideration of the foregoing facts and premises (which are
hereby made a part of this Agreement), the mutual promises hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

 

 



 1 

 

 

Article 1
Purchase and Sale of Securities

 

1.1             Purchase and Sale. Each Purchaser hereby irrevocably subscribes
to purchase a Note in an aggregate principal amount set forth on Purchaser’s
signature pages hereto (the “Purchase Price”). Each Purchaser acknowledges that
this subscription is subject to acceptance or rejection (in whole or in part) at
the discretion of the Company. Attached hereto as Exhibit C is the list of
Purchasers and the Purchase Price of the Note set forth opposite such
Purchaser’s name which each Purchaser is purchasing.

 

1.2             Acceptance. The Company will accept the subscriptions by
executing and delivering to each Purchaser a countersigned copy of this
Agreement and issuing to each Purchaser a Note in an original principal amount
equal to the Purchase Price.

 

1.3             Warrants. In consideration of each Purchaser’s payment of the
Purchase Price, upon consummation of SPAC Transaction (the “SPAC Closing”), each
Purchaser shall receive a Warrant (the “Warrant”) to purchase shares of BRAC
Common Stock in an amount equal to the product of (i) 3,800,000 shares,
multiplied by (ii) the Purchase Price, divided by (iii) $100,000,000. The
Warrant shall be subject to the exercise price and such other terms and
conditions as determined by Black Ridge and Ourgame in the SPAC Transaction;
provided, however, the terms and conditions of the Warrant and the date of
issuance of the Warrants shall be the same as the warrants to be issued to
Ourgame, the Company and/or its affiliates in connection with the SPAC
Transaction. If the SPAC Closing does not occur for any reason, then Purchaser
shall not receive any Warrant, and if the SPAC Closing does occur, then
Purchaser shall receive the Warrant even if Purchaser elects to not convert all
of the outstanding principal of such Purchaser’s Note.

 

1.4             Earn-out Shares. In consideration of each Purchaser’s payment of
the Purchase Price, the Company shall cause Black Ridge to issue to each
Purchaser shares of BRAC Common Stock (the “Earn-out Shares”) equal to the
product of (i) 3,846,153 shares, multiplied by (ii) the Purchase Price, divided
by (iii) $100,000,000, upon the satisfaction of the following conditions:

 

(a)              Such Purchaser exercises Purchaser’s rights to convert all of
the outstanding principal of Purchaser’s Note into BRAC Common Stock on the
terms of conversion set forth in such Note; and

 

(b)             At any time within five years after the date of the SPAC
Transaction, the last exchange-reported sale price of BRAC Common Stock trades
at or above $13.00 for thirty (30) consecutive calendar days.

 

If the SPAC Closing does not occur for any reason, or any Purchaser elects to
not convert all of the outstanding principal of such Purchaser’s Note, then each
such Purchaser receives no Earn-out Shares. The Earn-out Shares shall be subject
to such other terms and conditions as determined by Black Ridge and Ourgame in
the SPAC Transaction; provided, however, the terms and conditions of the
Earn-out Shares and the date of issuance of the Earn-out Shares shall be the
same as such shares to be issued to Ourgame and/or its affiliates in connection
with the SPAC Transaction.

 

Article 2
Purchaser’s Representations and Warranties

 

Each Purchaser hereby severally represents, warrants, acknowledges and agrees to
the following for the benefit of the Company as set forth in this Article 2:

 

2.1             Purchaser has obtained and read (i) this Agreement, (ii) the
bylaws and/or other applicable formation and governing documents of the Company
(the “Organizational Documents”), (iii) the Term Sheet, (iv) the Risk Factors
attached as Exhibit B, (v) the public reports of Ourgame available at
http://ir.ourgame.com/en/ir/info/report.html, (vi) the public reports of Black
Ridge available online at https://www.sec.gov/, and (vii) any other documents
specifically requested by Purchaser. All documents described in clauses (i)
through (vii) above are collectively referred to hereinafter as the “Disclosure
Documents.” Purchaser has read and understands the Disclosure Documents.

 

 

 



 2 

 

 

2.2             Purchaser (i) has, either alone or with the assistance of a
professional advisor, sufficient knowledge and experience in financial and
business matters that Purchaser believes himself/herself/itself capable of
evaluating the merits and risks of a prospective investment in the Notes,
Warrants, Earn-out Shares and the BRAC Common Stock issuable upon conversion of
the Note (collectively, the “Securities”) and the suitability of an investment
in the Company, and after the SPAC Closing, Black Ridge, in light of Purchaser’s
financial condition and investment needs, and legal, tax and accounting matters;
(ii) has not relied on the Company or any of its representatives for financial,
tax or legal advice, and (iii) is investing in the Company, and after the SPAC
Closing, Black Ridge, solely on the basis of the information set forth in the
Disclosure Documents, irrespective of any other information that Purchaser may
have received from the Company, Black Ridge or its representatives.

 

2.3             Purchaser has been given access to full and complete information
regarding the Company and has utilized such access to Purchaser’s satisfaction
for the purpose of obtaining information in addition to, or verifying
information included in, the Disclosure Documents. Particularly, Purchaser has
been given reasonable opportunity to meet with or contact Company
representatives for the purpose of asking questions of, and receiving answers
from, such representatives concerning the terms and conditions of the Offering
and to obtain any additional information, to the extent reasonably available,
necessary to verify the accuracy of information provided in the Disclosure
Documents.

 

2.4             Purchaser acknowledges that an investment in the Securities
involves a high degree of risk, including but not limited to the risk of losing
Purchaser’s entire investment in the Company, and after the SPAC Closing, Black
Ridge.

 

2.5             Purchaser acknowledges that no federal or state agency,
including the U.S. Securities and Exchange Commission (the “SEC”) or the
securities commission or authority of any state, has approved or disapproved the
Securities, passed upon or endorsed the merits of the Offering of the Securities
or the accuracy or adequacy of the Disclosure Documents, or made any finding or
determination as to the fairness or fitness of the Securities for public sale.

 

2.6             Purchaser has relied upon the advice of Purchaser’s legal
counsel and accountants or other financial advisors with respect to tax and
other considerations relating to the purchase of Securities in the Offering.
Purchaser is not relying upon the Company or Black Ridge with respect to the
economic considerations involved to make an investment decision in the
Securities.

 

2.7             If Purchaser is an entity or unincorporated association: (i)
Purchaser has the requisite corporate or other power and authority to enter into
and to perform its obligations under this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof; (ii) the
execution, delivery and performance of this Agreement by Purchaser and the
consummation by it of the transactions contemplated hereby have been duly
authorized by Purchaser’s board of directors or other governing body and no
further consent or authorization of Purchaser, its board of directors or its
shareholders, members or other interest holders is required; and (iii) Purchaser
was not formed or organized for the purpose of acquiring the Securities.

 

2.8             Purchaser is not required to give any notice to, make any
filing, application or registration with, obtain any authorization, consent,
order or approval of or obtain any waiver from any person or entity in order to
execute and deliver this Agreement or to consummate the transactions
contemplated hereby, except for filings required by applicable state securities
laws and regulations.

 

2.9             Neither the execution and delivery by Purchaser of this
Agreement, nor the consummation by Purchaser of the transactions contemplated
hereby, will (i) violate any law, rule, injunction or judgment of any
governmental agency or court to which Purchaser is subject or any provision of
its charter, bylaws, trust agreement, or other governing documents or (ii)
conflict with, result in a breach of, or constitute a default under, any
agreement, contract, lease, license, instrument, or other arrangement to which
Purchaser is a party or by which Purchaser is bound or to which any of its
assets is subject.

 

2.10          Purchaser is a bona fide resident of (or, if an entity, is
organized or incorporated under the laws of, and is domiciled in), and received
the offer and decided to invest in the Securities, in the state or jurisdiction
set forth as Purchaser’s mailing address on the signature page to this
Agreement.

 

2.11          The Securities are being acquired by Purchaser for the account of
Purchaser, for investment purposes only. Purchaser has no contract, undertaking,
understanding, agreement or arrangement with any person or entity to sell all or
any part of the Securities, any interest therein or any rights thereto.

 

 

 



 3 

 

 

2.12          Purchaser has no need for immediate liquidity with respect to his,
her or its investment and has sufficient income to meet Purchaser’s current and
anticipated obligations. The loss of Purchaser’s entire investment in the
Securities would not cause financial hardship to Purchaser and would not
adversely affect Purchaser’s current standard of living, if applicable. In
addition, the overall commitment of Purchaser to investments that are not
readily marketable is not disproportionate to Purchaser’s net worth and
Purchaser’s investment in the Securities will not cause such overall commitment
to become excessive.

 

2.13          [Reserved].

 

2.14          [Reserved].

 

2.15          On the signature pages to this Agreement, Purchaser has truthfully
represented and warranted whether Purchaser is an “accredited investor” as
defined in Regulation D of the Securities Act of 1933, including the basis on
which Purchaser may satisfy such definition.

 

2.16          Transfer Restrictions. With respect to the registration status and
transferability of the Securities, Purchaser understands, acknowledges and
agrees that:

 

(a)              Neither the offer nor the sale of the Securities to be issued
in connection with this subscription and the Offering have been registered under
the Securities Act or under applicable state securities laws on the grounds that
they are being issued in a transaction (i) involving a limited group of
knowledgeable investors familiar with the proposed operations of the Company,
and (ii) not involving a public offering and that, consequently, such
transaction is exempt from registration under the Securities Act and applicable
state securities laws. The Company, and after the SPAC Closing, Black Ridge,
will rely on Purchaser’s representations herein as a basis for exemptions from
the Securities Act’s registration requirements.

 

(b)             As a result of the offer and sale of the Securities in a
transaction exempt from the registration requirements of the Securities Act, the
Securities may not be sold, transferred or otherwise disposed of except pursuant
to an effective registration statement or appropriate exemption from
registration under the Securities Act and applicable state law and, as a result,
the undersigned may be required to hold the Securities for an indefinite period
of time.

 

(c)              Purchaser acknowledges and agrees that the Securities are
subject to restrictions on transfer and will bear restrictive legends in
substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933 OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, ALL AS EVIDENCED BY
A LEGAL OPINION OF COUNSEL TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

 

 

(d)             In addition to the restrictions on transfer of the Securities
imposed by applicable federal and state securities laws, the BRAC Common Stock,
as applicable, will, upon issuance, be subject to the terms and conditions of
the Organizational Documents of the Company.

 

(e)              Each Purchaser acknowledges and agrees that all BRAC Common
Stock, Warrants and any Earn-out Shares issued to Purchaser will be subject to
restrictions on transfer for a one-year period after the closing of the SPAC
Transaction, pursuant to the terms set forth in the form of Lock-up Agreement
attached to the Merger Agreement (the “Lock-up Agreement”). Each Purchaser
hereby acknowledges that Purchaser is bound by the terms of the Lock-up
Agreement, and agrees to execute the Lock-up Agreement upon request of Ourgame
or BRAC. In addition, each Purchaser shall become party to the Registration
Rights Agreement (as defined in Section 6.16 of the Merger Agreement), pursuant
to which, under certain circumstances, the BRAC Common Stock issued to
Purchasers will be registered for resale.

 

 

 



 4 

 

 

2.17          Further Assurances. Upon the conversion of the Note (as described
therein) or exercise of a Warrant, or as a condition to the issuance of any
Earn-out Shares, Purchaser (or any successors of Purchaser) hereby agrees to
execute any documents reasonably requested by the Board of Directors of Black
Ridge for the purpose of admitting Purchaser as a stockholder of Black Ridge in
a manner compliant with applicable law.

 

Article 3 

 

The Company’s Representations and Warranties

 

3.1             The Company hereby represents and warrants to each Purchaser
that the following representations and warranties are true and complete as of
the date hereof:

 

a.       Organization; Good Standing; and Entity Power.

 

i.       The Company is a company duly organized, validly existing and in good
standing under the laws of the British Virgin Islands and has all requisite
corporate power and authority to carry on its business as now conducted.

 

ii.       The Company has all requisite legal and corporate power and authority
to execute and deliver this Agreement, to issue and sell the Notes, and to carry
out and perform its obligations under the terms of this Agreement and to
consummate the transactions contemplated thereby. All necessary action has been
taken by the Company with respect to the execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated thereby.

 

iii.       Schedule 3.1(a)(iii) sets forth a list of all Indebtedness of the
Company, Ourgame International Holdings Limited, AEM and their respective direct
and indirect subsidiaries whose assets or shares are pledged as collateral under
the Security Agreement or Share Pledge Agreement. “Indebtedness” means any
amount owed (including unpaid interest thereon) in respect of (a) indebtedness
for borrowed money, including any such amounts evidenced by bonds, indentures,
notes or similar instruments; (b) capitalized lease obligations; (c) obligations
under interest rate agreements, currency agreements and foreign exchange
agreements; and (d) guarantees in respect of indebtedness referred to in clauses
(a) through (c).

 

b.       Authorization. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against it in accordance with its
respective terms, subject to (i) applicable bankruptcy, insolvency,
reorganization and moratorium laws, (ii) other laws of general application
affecting the enforcement of creditors’ rights generally and general principles
of equity and (iii) the limitation by federal or state securities laws or by
public policy of rights to indemnification.

 

3.2             Warrants; BRAC Common Stock. After the SPAC Closing, the Company
will ensure that Black Ridge at all times maintains a number of authorized but
unissued shares of BRAC Common Stock sufficient to satisfy the obligations under
the Note and Warrant. When issued in compliance with the provisions of the Note
or Warrant, the BRAC Common Stock issuable will be validly issued, fully paid
and non-assessable.

 

Article 4
General Provisions

 

4.1             Agents for Purchasers and Prior Investors.

 

(a)              By execution and delivery of this Agreement, each Purchaser
hereby appoints each of Knighted Pastures LLC (“First Agent”) and Steve Lipscomb
(“Second Agent”, and collectively with First Agent, the “Co-Agents”) as its true
and lawful attorneys-in-fact and agents, with full power of substitution and
re-substitution, to act solely and exclusively on behalf of such Purchaser as
specified herein.

 

 

 



 5 

 

 

(b)             The Co-Agents shall act as the representatives and agents of the
Purchasers and Prior Investors and shall be jointly authorized to act on behalf
of the Purchasers and Prior Investors and to jointly take any and all actions
required or permitted to be taken by the Purchasers under the Notes (other than
as set forth below), the Security Agreement dated as of the date hereof by and
among the Ourgame, AEM, Allied Esports International, Inc., a Nevada
corporation, the Purchasers and the other parties named therein (the “Security
Agreement”), the Share Pledge Security Agreement dated as of the date hereof by
and among Ourgame, the Company, the Purchasers and the other parties named
therein (the “Share Pledge Agreement” together with the Notes and Security
Agreement, the “Second Bridge Documents”) and the First Bridge Documents, in
each case, with respect to the collection of amounts owed to Purchasers and
Prior Investors under the Second Bridge Documents and exercise of Purchasers’
rights under the Second Bridge Documents. Co-Agents may agree on behalf of
Purchasers to waive (on a case by case basis), or forbear on enforcement of,
Purchaser’s rights, but shall not have the authority (i) to agree to any
reduction in the amount owed to Purchasers under, or to agree to any amendment
of the terms of, the Note Purchase Agreement, Note, Security Agreement or Share
Pledge Agreement or (ii) to exercise any conversion or exchange rights of a
Purchaser under the Note (which right shall be exercised solely by the
Purchasers).

 

(c)              The Purchasers shall be bound by all actions taken by the
Co-Agents in their capacity as such. Following any Event of Default, the
Co-Agents shall keep the Purchasers reasonably informed with written reports
regarding material action taken on behalf of the Purchasers by the Co-Agents
pursuant to the authority delegated to the Co-Agents under this Section 4.1.
Each Co-Agent shall at all times act in his/her/its capacity as Co-Agent in a
manner that such Co-Agent believes to be in the best interest of the Purchasers;
provided that Purchasers acknowledge and agree that the Co-Agents shall
collectively take actions on behalf of Purchasers and the Prior Investors under
both the First and Second Bridge Documents.

 

(d)             Neither of the Co-Agents nor any of their members, managers,
directors, officers, employees, attorneys or other agents (as applicable) shall
be liable to any Purchaser for any error of judgment, or any action taken,
suffered or omitted to be taken, under the Security Agreement and the Share
Pledge Agreement, except in the case of his/her/its gross negligence, bad faith
or willful misconduct. The Co-Agents may consult with and engage legal counsel,
independent public accountants, sales agents and other experts selected by
him/her/it and shall not be liable for any action taken or omitted to be taken
in good faith in accordance with the advice of counsel, accountants or experts;
provided, however, that no Co-Agent shall be obligated to expend or advance any
material out-of-pocket costs to fund any enforcement or collection activities or
otherwise act in their capacity as Co-Agent hereunder, provided that each
Co-Agent shall keep the Purchasers reasonably informed as to the status of the
Co-Agent’s efforts hereunder, including as to whether lack of available funding
for enforcement or collection activities is preventing the Co-Agents from
vigorous pursuit of such activities. The Co-Agents may advance and/or may
request from time to time that Purchasers (together with the Prior Investors)
make advances to Co-Agents to fund out-of-pocket costs and expenses, although no
Co-Agent or Purchaser shall be obligated to make any such advance. Each
Purchaser agrees that the Co-Agents and any Purchasers or Prior Investors who
make advances shall have first priority to be reimbursed (on a pro rata basis
out of amounts collected based upon the amount so advanced or incurred) any and
all such advances and, in the case of the Co-Agents, their costs, expenses,
liabilities and losses incurred by the Co-Agents arising out of or resulting
from any action taken or omitted to be taken by the Co-Agents under the Security
Agreement and/or the Share Pledge Security Agreement, other than such losses
arising out of or resulting from any Co-Agent’s gross negligence, bad faith or
willful misconduct. After payment of costs, expenses, liabilities and losses in
accordance with the preceding sentence, the Co-Agents shall distribute any
amounts collected to the Purchasers (including Co-Agents) and Prior Investors
without preference on a pro rata basis based on the outstanding principal and
interest owing on the Note issued to each Purchaser and the Prior Notes issued
to the Prior Investors, in each case as of the date of such distribution. If any
Purchaser or Prior Investor shall receive more than his/her/its pro rata share,
then such Purchaser or Prior Investor shall remit any payment or issuance in
excess of its pro rata share to the other Purchaser or Prior Investors as
necessary to equitably distribute such excess in accordance with this paragraph.

 

(e)              If the Co-Agents disagree with respect to any material actions
required or permitted to be taken by the Co-Agents hereunder or otherwise wish
to seek the consent of the Purchasers and Prior Investors to any proposed
action, the Co-Agents shall promptly submit a summary of such proposed action in
writing to the Purchasers and Prior Investors and seek their consent to such
action. Each Purchaser (including each Co-Agent) shall then submit in writing,
within 3 calendar days of the date of such summary and consent, his/her/its vote
on such matter (the “Investor Vote”). The result of the Investor Vote shall be
determined by Purchasers (including Co-Agents) and Prior Investors who actually
timely respond to the Investor Vote and that hold in aggregate more than 50% of
the aggregate outstanding principal amount under the Notes of such responding
Purchasers and the Prior Notes of such responding Prior Investors (a “Majority
Vote”).

 

 

 



 6 

 

 

(f)              If, following any Event of Default, any Purchaser (including
any Co-Agent) or Prior Investor reasonably believes that the Co-Agents have
reached a point of deadlock that has prevented them for at least 30 days (and
will continue to prevent them for the foreseeable future) from vigorously
seeking collection of amounts due to the Purchasers and Prior Investors, such
Purchaser or Prior Investor may request the Co-Agents to jointly agree on an
independent third party agent to replace the Co-Agents. If the Co-Agents cannot
agree on an independent agent (or obtain a Majority Vote of Purchasers and Prior
Investors to appoint an independent agent) within 30 days of such request,
either Co-Agent may thereafter at any time request JAMS Orange County to appoint
an agent in accordance with applicable JAMS rules from a list containing one
proposed independent agent from each Purchaser and Prior Investor who wishes to
submit a suggestion. Any independent agent appointed by JAMS hereunder shall
succeed to all rights of Co-Agents hereunder.

 

(g)             Upon the death, incapacity or resignation of First Agent as
Co-Agent, First Agent or its agent may appoint a replacement for First Agent as
Co-Agent. Upon the death, incapacity or resignation of Second Agent as Co-Agent,
a majority in interest of the Purchasers and Prior Investors (by principal
amount, other than First Agent) may appoint a replacement for Second Agent. If
there is no Co-Agent available to serve (as a result of death, incapacity or
resignation) for a period of 30 days and no replacement has accepted
appointment, any Purchaser or Prior Investor may seek the appointment of an
independent agent under clause (f) above.

 

(h)             In the event that there are no Co-Agents available to serve
and/or no Co-Agent is appointed and serving in such capacity hereunder, the
Purchasers and Prior Investors agree that any Purchaser or Prior Investor shall
have and may exercise alone any of the rights of a Co-Agent hereunder, and in so
doing shall conduct all such activities pursuant to clause (d) above and shall
be protected by the limitation of liability set forth in clause (d) above.

 

4.2             Costs and Expenses. The Company and each Purchaser shall be
responsible for its own costs and expenses incurred in connection with the
transactions contemplated by this Agreement and the SPAC Transaction.

 

4.3             Indemnity. Each Purchaser agrees to severally indemnify and hold
harmless the Company and each other Purchaser, and their respective affiliates
and their respective officers, directors, managers, stockholders, employees and
agents from and against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation or any claim commenced or threatened, including attorney fees)
arising out of or based upon any false or misleading representation or warranty
hereunder, misinformation, breach or failure by such Purchaser hereunder or
under any other document furnished or delivered by such Purchaser to any of the
foregoing indemnified persons in connection with Purchaser’s investment in the
Company.

 

4.4             Entire Agreement. This Agreement, the Note, the Security
Agreement, the Share Pledge Security Agreement and the Disclosure Documents
constitute the full and entire understanding and agreement among the parties
with regard to the subject matter hereof, and no party shall be liable or bound
to any other in any manner by any representations, warranties, covenants or
agreements except as specifically set forth herein and therein. No Purchaser has
been granted any rights in connection with the Offering or the purchase of the
Notes that have not been granted to all of the Purchasers (except as set forth
in Section 4.1 of this Agreement).

 

4.5             Governing Law; Venue. This Agreement shall be governed by the
laws of the State of California without regard to its conflicts-of-law
principles. The parties expressly acknowledge and agree that any judicial action
to enforce any right of any party under this Agreement may be brought and
maintained in the State of California, and the parties consent to the
jurisdiction of the courts of the State of California, County of Orange, and the
federal courts located in the Central District of the State of California.
Accordingly, the parties hereby submit to the process, jurisdiction and venue of
any such court. Each party hereby waives, and agrees not to assert, any claim
that it is not personally subject to the jurisdiction of the foregoing courts in
the State of California or that any action or other proceeding brought in
compliance with this Section is brought in an inconvenient forum.

 

4.6             Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto and shall inure to the benefit of and be enforceable by each
Purchaser; provided, that (i) all rights of each Purchaser, including rights to
receive a Warrant and Earn-out Shares, shall automatically be assigned to any
transferee of such Purchaser’s Note, and (ii) no Purchaser may assign its rights
or obligations under this Agreement unless such Purchaser’s Note is assigned in
connection therewith.

 

 

 



 7 

 

 

4.7             Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

4.8             Amendment and Waiver. This Agreement may be amended or modified,
and any provision hereunder may be waived, only upon the prior written consent
of the Company and each Purchaser. Any amendment to which the Company agrees
with any one Purchaser must be presented to each other Purchaser as soon as is
practicable thereafter so that such other Purchasers may elect, in each such
Purchaser’s sole discretion, whether to enter into the same amendment with the
Company.

 

4.9             Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be deemed effectively
given and received when delivered in person or when sent by facsimile (confirmed
by telephone or electronic mail), or on the day after mailing if sent by
national overnight courier service or by certified or registered mail,
return-receipt requested, addressed as follows:

 

(a)              if to the Company, at:

 

Noble Link Global Limited
c/o Ourgame International Holdings Limited

Tower B Fairmont, No. 1 Building

17th Floor

33# Community, Guangshun North Street

Chaoyang District

Beijing, 100102

China

 

with a copy to:

 

WPT Enterprises, Inc.

Attn: David Polgreen

17877 Von Karman Avenue

Suite 300

Irvine, CA 92614

 

(b)             if to any Purchaser, at such Purchaser’s address set forth on
the signature page hereto.

 

4.10          Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall constitute one agreement binding on the parties.
Facsimile and electronically transmitted signatures shall be valid and binding
to the same extent as original signatures. In making proof of this Agreement, it
will be necessary to produce only one copy signed by the party to be charged.

 

4.11          Additional Purchasers. At any time after the date of this
Agreement, and notwithstanding Section 4.8 above, one or more additional persons
or entities may become a Purchaser under this Agreement by executing and
delivering to the Company a counterpart of this Agreement. Immediately upon such
execution and delivery in conjunction with the delivery of the Purchase Price by
such person or entity (and without any further action), each such additional
person or entity will become a party to, and will be entitled to the rights and
benefits of, this Agreement as a Purchaser hereunder. In the event any such
additional person or entity becomes a party to this Agreement as a Purchaser
hereunder, the Company shall promptly provide to all of the Purchasers an
updated Exhibit C listing all of the Purchasers and the Purchase Price of each
Purchaser. Notwithstanding the foregoing, in no event may the aggregate
principal amount of Notes issued and sold under this Agreement exceed Four
Million Dollars ($4,000,000).

 

* * * * *

 

 

 

 



 8 

 

 

 

SIGNATURE PAGES

 

Please indicate how you would like your Notes to be registered (check one):

 





 

¨     Individual Ownership (One signature required below) ¨     Trust or IRA    
¨     Joint Tenants with Rights of Survivorship (All tenants must sign
below) ¨     Corporation     ¨     Tenants in Common (All tenants must sign
below)¨     Limited Partnership     ¨     Other (Please specify):
________________________ ¨     Limited Liability Company       ¨     General
Partnership

 

Total Note Amount: $_____________________

 

 

 

* * * *

 

I. Purchaser Information

 

Name:___________________________________

 

Social Security or Taxpayer Identification Number:________________________

 

Home Address (individuals):
__________________________________________________________

(Street)       (City/State/Zip Code)

 

Jurisdiction of Organization (entities):__________________________________

 

Principal Place of Business (entities): _______________________________________
                                                                       (Street)           (City/State/Zip
Code)

 

Telephone Number: ____________________ Facsimile Number: ___________________

 

Email Address: _________________________

 

Contact Person (entities): ________________________________

 

Date of Formation (entities): ____________________ Fiscal Year (entities):
____________________

 

 

 9 

 



 

 

 

II. Accredited Investor Status under the Securities Act of 1933.

 

Please initial all appropriate spaces below indicating the basis upon which
Purchaser may qualify as an “accredited investor” under the Securities Act of
1933.

 

FOR INDIVIDUALS

 

_____

Purchaser has a net worth (or joint net worth together with the undersigned’s
spouse) in excess of $1,000,000, and has no reason to believe that such net
worth will not remain in excess of $1,000,000 for the foreseeable future. Please
Note: For purposes hereof, “net worth” means the excess of total assets at fair
market value (excluding the value of a primary residence), over total
liabilities (excluding liabilities secured by a primary residence, except to the
extent that such liabilities exceed the fair market value of the primary
residence). _____



Purchaser had an annual income during the last two full calendar years of in
excess of $200,000 (or joint annual income together with the undersigned’s
spouse of in excess of $300,000) and reasonably expects to have an annual income
in excess of $200,000 (or joint annual income together with the undersigned’s
spouse of in excess of $300,000) during the current calendar year.

 

FOR CORPORATIONS, PARTNERSHIPS OR LIMITED LIABILITY COMPANIES

 

_____



Purchaser has total assets in excess of $5,000,000.

 

_____



All of the equity owners, unit owners and participants of Purchaser are
accredited investors. If Purchaser initialed this statement and did not initial
any of the preceding three statements, the Company in its sole discretion may
require Purchaser to provide the Company with a list setting forth the names of
all owners and participants and indicating the manner in which they qualify, and
may require each such person to complete an accredited investor and qualified
eligible person equity owner questionnaire in the form supplied by the Company.

 

_____



Purchaser is a broker-dealer registered under Section 15 of the Securities and
Exchange Act of 1934.

 

FOR TRUSTS

 



_____



Purchaser has total assets in excess of $5,000,000, its purchase is directed by
a person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of an investment in
the Company.

 

_____

Purchaser is a revocable trust which may be amended or revoked at any time by
the grantors thereof and all of the grantors are accredited investors and
qualified eligible persons.      

III. Signatures.

 

 

   

Purchaser Name: _____________________

 

Signature: __________________________

Name:______________________________

Title: ______________________________

 

 

 

ACCEPTED:

 

oble Link Global Limited

 

By:___________________________

Name: ________________________

Title: _________________________

Dated: _________________, 2019

 

 



 10 

 



Exhibit A

 

Form of Note

 

(see attached)

 

 

 

 

 

 

 

 

 



 11 

 

 

EXHIBIT B

  

RISK FACTORS

 

You should carefully consider the risks described below before making a decision
to invest in the Securities. If any of the following risks actually occurs, our
business could be materially harmed. In that case, we may be unable to satisfy
our obligations set forth in the Notes issued in the Offering, and you may lose
all or part of your investment. You also should refer to the other information
set forth in the Disclosure Documents, including but not limited to the public
reports of Ourgame and Black Ridge, available at
http://ir.ourgame.com/en/ir/info/report.html, and https://www.sec.gov/,
respectively.

 

Our management will have broad discretion in using the net proceeds from the
sale of the Notes.

 

A substantial part of the proceeds from the sale of the Notes will be for
additional working capital of the Company and its affiliates. The specific use
will be in the discretion of our officers and Board of Directors, and it is not
certain that such discretion will be beneficial to investors. Accordingly,
prospective investors who invest in the Company will be entirely dependent on
the judgment of management of the Company in connection with the use of proceeds
related to the sale of the Notes. There can be no assurance that determinations
ultimately made by management relating to the specific allocation of such
proceeds will permit the Company to achieve its business objectives.

 

Ownership of the Securities involves substantial risk, and you may lose your
entire investment.

 

The purchase of the Securities is a high-risk investment. Potential investors
must be willing to risk the entire loss of their capital. No assurance or
guaranty can be given as to the actual amount of financial return, if any, which
may result from an investment in the Securities. Any remedies you may exercise
under this Agreement, the Note, Security Agreement or Share Pledge Agreement
will likely be shared on a pro rata basis with other Purchasers and the Prior
Investors. Any investment in the Securities should be considered a high-risk
investment and any such investment should be restricted to an investor's risk
capital only. YOU COULD LOSE YOUR ENTIRE INVESTMENT.

 

The Offering has not been registered under applicable securities laws, and you
will not be able to transfer the Securities easily, if at all.

 

The Offering has not been registered under the Securities Act of 1933 or the
securities laws of any state. Accordingly, the Securities cannot be sold or
otherwise transferred unless such sale or transfer is subsequently registered
under the Securities Act and applicable state securities laws, or unless
exemptions from such registration are available. Consequently, you may not be
able to transfer your Securities when you desire to do so, and for a value you
deem to be sufficient.

 

We may need to raise additional capital in the near future to fund our
operations, and such capital may not be available to us in sufficient amounts or
on acceptable terms.

 

We may require additional sources of financing before we can generate revenues
needed to sustain operations. In particular, management believes that our
current cash is sufficient to continue operations of Allied Esports through
September 2019, assuming the sale of Notes in the Offering in an aggregate
amount of $4,000,000. Our operations, as currently conducted and anticipated to
be conducted, generate costs related to the marketing and operation of the
Allied Esports flagship Las Vegas Esports facility, the operation and
maintenance of Allied Esport’s mobile Esports trucks, and ongoing consulting,
legal and accounting expenses.

 

If the SPAC Transaction is not ultimately consummated, we may be required to
raise additional capital. Additional financing could be sought from a number of
sources, including but not limited to additional sales of equity or debt
securities, or loans from banks, other financial institutions or affiliates of
the Company. We cannot be certain that any such financing will be available on
terms favorable to us if at all. If additional funds are raised by the issuance
of debt or other equity instruments, we may become subject to certain
operational limitations, and such securities may have rights senior to the
rights of our Noteholders and stockholders. If adequate funds are not available
on acceptable terms, we may be unable to fund the current operations, expansion
or growth of our business.

 

There is no guarantee that we will consummate the SPAC Transaction.

 

The consummation of the SPAC Transaction is subject to a number of terms and
conditions, some of which are beyond our control. A potential acquisition by
Black Ridge, a special purpose acquisition company, permits its shareholders to
redeem their shares in advance of the transaction, and the terms of the Merger
Agreement require, among other things, that Black Ridge has at least $80 million
in cash or liquid securities remaining after such redemptions. Consequently,
there is no guarantee that the SPAC Transaction will close, and the failure to
do so would mean the Purchasers may have limited liquidity options and our
business may suffer.

 

 

 

 

 

 12 

 



EXHIBIT C

 

SECURED CONVERTIBLE PROMISSORY NOTES

 

 

 

 

 

 

 

 

 

 

 

 



 13 

